Opinion filed August 7, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                No. 11-14-00088-CV
                                     ___________

                   MITCHELL E. BOULDIN, Appellant

                                         V.

    SYSTEMS & SERVICES TECHNOLOGIES, INC., Appellee


                     On Appeal from the 277th District Court
                               Williamson County, Texas
                         Trial Court Cause No. 11-852-C26


                      MEMORANDUM OPINION
      Appellant, Mitchell E. Bouldin, has notified this court, by way of a motion
to reinstate the appeal, that his bankruptcy proceeding has been dismissed.
Additionally, both parties have filed in this court an agreed motion to dismiss this
appeal with prejudice. In the agreed motion, the parties request that this court
grant their joint motion to dismiss with prejudice and order each party to bear its
own costs. Therefore, in accordance with the parties’ request, we dismiss this
appeal. See TEX. R. APP. P. 42.1(a)(2).
      The joint motion to dismiss with prejudice is granted, and the appeal is
dismissed.



                                               PER CURIAM


August 7, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2